                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Scott N. Rogers

        v.
                                              Case No. 18-cv-740-SM
State of New Hampshire



                                  ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated September 10, 2018, for the reasons set forth

therein.

      The petition is dismissed for lack of subject matter

jurisdiction. The motion for new trial is denied as moot (Doc.

No. 3).      Additionally, finding that the petitioner has failed to

make substantial showing of the denial of a constitutional

right, the court declines to issue a certificate of

appealability.      See 28 U.S.C. § 2253(c)(2); Rule 11, Rules

Governing Habeas Corpus Cases Under Section 2254; First Cir. LR

22.0.

      SO ORDERED.


                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

Date: October 23, 2018

cc:     Scott N. Rogers, pro se
